DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. JP 2017116783 A (Murata) and Nishimura et al. US 2017/0031262 A1 (Nishimura).
Regarding claims 1, 6-9 and 18, Murata teaches a fixing device provided to fix a toner image on a sheet (1), and comprising a nozzle unit (N) that sprays a fixing solution (L) to the sheet on which 5the toner image is formed and an opposite electrode (72) located at an interval from the nozzle unit (FIG. 2A), a voltage (via the DC power source, ¶0071) being applied to the opposite electrode (“The second electrode 72 is grounded. The second electrode 72 is not necessarily grounded. For example, a voltage smaller than the voltage applied to the first electrode 74 may be applied to the second electrode 72. The second electrode 72 forms an electric field with the tip of the nozzle N”). 
Murata differs from the instant claimed invention by not explicitly disclosing: the shape of the electrode 72, but does teach electrode 72 is facing the nozzle unit.  
However, electrode with protruding portions are well-known. Nishimura teaches a first flat plate (610) extending in a first direction; and a plurality of first projections (612) aligned in the first direction 10and extending from the first flat plate in a second direction that is a direction. Furthermore, wherein each of the plurality of first projections is tapered from the first flat plate toward the nozzle unit in the second direction (FIG. 4).  Furthermore, wherein each of the plurality of first projections is an isosceles triangle flat plate (FIG. 4).  Furthermore, wherein a tip end of each of the plurality of first projections has an 10arc shape (because the tips have a measurable radius of curvature ¶0044).  Furthermore, the opposite electrode is made of metal (¶0046).
 It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the electrode 610 taught by Nishimura as the electrode 72 taught by Murata since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded the predictable result of an electric field being generated.
Regarding claim 2, Murata and Nishimura teach the fixing device according to claim 1.  Furthermore, Murata teaches the nozzle unit comprises: 
15a housing (2) capable of accommodating the fixing solution: and 
a plurality of nozzles (N) provided to discharge the fixing solution in the housing (FIG. 2).  
Regarding claim 10, Murata and Nishimura teach the fixing device according to claim 7.  Furthermore, Nishimura teaches the first direction intersects with a third direction that is a direction in which the sheet is conveyed from a photosensitive drum of an image forming apparatus toward the fixing device (FIG. 3), and 20the second direction intersects with both the first direction and the third direction (FIG. 3).  
Regarding claim 11, Murata and Nishimura teach the fixing device according to claim 10.  Furthermore, Murata teaches the photosensitive drum enables to rotate about an axis 25extending in the first direction (FIG. 1).  
Regarding claim 14, Murata and Nishimura teach the fixing device according to claim 1.  Furthermore, Murata teaches the opposite electrode further comprises: 
a connection terminal electrically connected to a power supply of an image forming apparatus and located at one end portion of the opposite electrode in the first direction (The second electrode 72 is grounded. The second electrode 72 is not necessarily grounded. For example, a voltage smaller than the voltage applied to the first electrode 74 may be applied to the second electrode 72. The second electrode 72 forms an electric field with the tip of the nozzle N). 

Allowable Subject Matter
Claims 3-5, 12-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852